Citation Nr: 0411639	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-05 022	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty in the United States Air 
Force from April 1971 to November 1973.

The Board of Veterans' Appeals (Board) issued a decision on 
January 16, 2003, which the veteran appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  Pursuant 
to a Joint Motion for Remand, the CAVC issued its Order on 
November 4, 2003, vacating that decision and remanding the 
appeal to the Board for further action consistent with the 
terms of the motion and for readjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The CAVC indicated in their November 2003 Order and 
supporting documents that a remand is necessary for the Board 
to address fully whether the duty to notify has been 
satisfied in this case under the provisions of 38 U.S.C.A. 
§ 5103(a), which requires that VA shall notify the claimant 
of any information, and any lay or medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant, in accordance 
with 38 U.S.C.A. § 5103(a) of this title and any other 
applicable provisions of law. 38 U.S.C.A. § 5103(a).  

In Charles v. Principi, 16 Vet. App. 370, 374 (2000), the 
CAVC found that, although the Board stated in its decision 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) had been satisfied, it 
failed to discuss adequately the amended duty to notify.  
Specifically, the Board failed to discuss the requirement to 
notify an appellant of the information necessary to 
substantiate his claim, and did not indicate what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by VA.  Additionally, the CAVC 
found that the Board decision failed to discuss whether the 
documents referenced in its finding that the duty to notify 
had been satisfied, or whether any other document in the 
record actually satisfied the notice requirements as set out 
in the statute.  

The CAVC also determined that "the Board failed to consider 
adequately 'all . . . applicable provisions of law' and to 
provide an adequate statement of reasons or bases for its 
decision."  In issuing its Order to vacate and remand the 
instant appeal, the CAVC called attention to the Board's 
assertions that it had provided an explanation of how VA 
would assist the claimant in obtaining necessary information 
and evidence; that the claimant had been made aware of the 
information and evidence necessary to substantiate his claim; 
that it had fully complied with the notice and duty to assist 
provisions of the VCAA; and that the Board had been notified 
of VA's efforts to assist him and of his own responsibilities 
in developing the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2000).  

The CAVC found that the actions identified above did not 
comport with the notice requirements of the VCAA, as they did 
not place the appellant on notice of what evidence he would 
provide and what evidence, if any, VA would provide to 
substantiate his claim.  Charles, 16 Vet. App. at 374 (2000); 
Quartuccio, 16 Vet. App. at 183 (2000).  The CAVC noted that 
the Board's failure to do so constitutes a lack of adequate 
reasons and bases for its decision.  38 U.S.C.A. 
§ 7104(d)(1); Weaver v. Principi, 14 Vet. App. 301, 302 
(2001)  The CAVC determined that such failure requires 
remand.  

This case must be remanded to the RO in order to undertake 
additional development of the evidence, and to notify the 
claimant of the information and evidence needed to 
substantiate his claim of entitlement to service connection 
for PTSD, to include verifying the stressors related by the 
claimant.  It is necessary that the RO specifically notify 
the claimant and his representative of the information 
required to substantiate his claim, as well as what evidence, 
if any, would be gathered by the appellant, and what evidence 
would be provided by VA.  

Pertinent law and regulations governing entitlement to 
service connection for PTSD include the original version of 
38 C.F.R. § 3.304(f), effective May 19, 1993, which provided 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The Board notes that the current record is devoid of 
documentary evidence that the claimant served in combat 
against the enemy while on active duty, or that he was 
physically present or performed services in the Republic of 
Vietnam, and he has not credibly asserted that he did so.  

The record further shows that in September 1996, the claimant 
acknowledged to the Director, PCT Clinic, VAMC, Kansas City, 
that he had never been in combat, while in September 1998, 
the claimant informed a VA health care professional that he 
did not receive friendly or hostile incoming small arms fire, 
or artillery, rockets, mortars or bombs; and that he was not 
wounded in combat.  Neither does the record show that the 
claimant was discharged from the United States Air Force 
because of a "psychiatric or psychoneurotic disorder".

Effective March 7, 1997, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to provide that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with [38 C.F.R. § 4.125(a) - i.e., a diagnosis 
in conformity with DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. (Amended to reflect the holding of Cohen v. Brown, 
10 Vet. App. 128 (1997), effective March 7, 1997).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002).  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d) (2003).   

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the 
enemy.  The issue must be resolved on a case-by-case basis, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence.  VAOPGCPREC 12-99.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the CAVC set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the CAVC has 
held that the Board may not rely strictly on combat citations 
or the veteran's MOS to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

The requirement of 3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.'"  However, "credible supporting 
evidence" need not be service department evidence.  See 
Moreau, 9 Vet. App. at 395 (1996).  A non-combat veteran's 
claim must be denied if the preponderance of the evidence is 
against the claim.  By preponderance of the evidence is meant 
that the truth of the fact in controversy is "more likely 
than not."  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  Conversely, a combat veteran's claim cannot be 
denied unless there is "clear and convincing evidence" to 
the contrary as to the service incurrence or aggravation 
element. By "clear and convincing" is meant that there is a 
"reasonable certainty of the truth of the fact in 
controversy." See Vanerson v. West, 12 Vet. App. 254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994). The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  

Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The CAVC has held that a lay person, such as the claimant, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  A claimant's statements as to nexus are entitled 
to no probative weight.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The CAVC has held, however, that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  

The claimant's DD Form 214 shows that he served on active 
duty in the United States Air Force from April 1971 to 
November 1973; that his military occupational specialty (MOS) 
was Food Service Helper (62010), and that he is shown to have 
served a total of 144 days in Indochina or Korea since August 
5, 1964.  That document does not show that the claimant was 
awarded any combat awards or decorations for valor, or that 
he earned an aircrewman's badge, or that he was awarded the 
Purple Heart Medal.  

The record shows that the extant service medical records of 
the claimant associated with the record appear to be 
incomplete and include reports of medical history and reports 
of medical examinations of the claimant at service entry and 
at service separation.  

In addition, the record includes a limited number of 
evaluation reports and a record of disciplinary action taken 
against the claimant while in service, but does not include 
all of the administrative and personnel records needed to 
verify the claimant's location, duties, and exposure to 
combat while on active duty.  The Board finds that additional 
development of the evidence must be undertaken through the 
National Personnel Records Center (NPRC), and the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  

The record in this case shows that the claimant first claimed 
to have PTSD in a Statement in Support of Claim (VA Form 21-
4138), received at the RO in March 1986.  In another 
Statement in Support of Claim, received at the RO in April 
1986, the claimant asserted that while stationed at CCk Air 
Base in Taiwan in September 1971, his co-workers tricked him 
into going into a freezer and locked the door; that the 
freezer contained coffins.  He also asserted that during the 
same time frame, he was disturbed one night by a water bug in 
his ear and awakened to find that he had additional water 
bugs all over his body.  

He further asserted that in June of 1972, he was sent on 
temporary duty (TDY) to Vietnam for one month; that when he 
arrived, the base was under attack and many of the guys were 
killed while seeking cover, and that he started taking drugs.  
He further related that one night while he was on guard duty, 
another soldier came by and wanted to smoke a cigarette; and 
that while lighting the cigarette, he was shot by a sniper 
and died at his feet.  The claimant asserted that in July 
1972, while in Taiwan, he watched a man jump off a building; 
and that he often watched other guys overdose on drugs.  He 
averred that while in Taiwan in November 1972, his job was as 
a truck driver in Ration Supply; that "a friend" threatened 
to kill himself if he were not sent home, and that when he 
returned from an outing with some other friends, the 
individual had overdosed and died.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in June 1986, the claimant asserted that 
he was currently hospitalized at the VAMC, Kansas City, for 
PTSD, and asked that those records be obtained.  

Service personnel records of the claimant, obtained from the 
NPRC by the RO in June 1986, show that the claimant served 
one tour of duty in the China Republic (Taiwan) between April 
5, 1972, and July 7, 1973; that he was assigned to the 374th 
Services Squadron Ching Chuan Kang Air Base, Taiwan, as an 
Apprentice Cook from April 2, 1972 to August 23, 1972, and 
from August 24 to December 1, 1972; that he was assigned to 
the 635th Services Squadron, U-Tapao Airfield, Thailand, as a 
Warehouseman from December 1972 to May 1973, and that he was 
transferred and assigned to Brooks Air Force Base on August 
19, 1973, where he remained until service separation.  

In October 1995, the claimant related to a VA psychiatric 
examiner that he saw a total of three years in Southeastern 
Asia; that he saw two tours of duty in Vietnam through 1974; 
that he was involved in duties in Cambodia also; and that he 
incurred a shrapnel wound to the left arm but does not recall 
any head injuries.  The claimant further related that he had 
a great deal of stress from all of his combat experiences; 
that he was with the Special Services when they went into 
Cambodia; that they had to help get pilots out of the jungle; 
that he was also involved in various search-and-destroy 
missions; and that this work in Cambodia was in addition to 
much combat duty.  

The claimant further related that he was hospitalized at the 
Kansas City VAMC in 1976 for depression about Vietnam 
experiences; that 4 or 5 years ago, he was back in the Kansas 
City VAMC for depression and was having nightmares about 
Vietnam; that he has nightmares every night about battles in 
Vietnam and about seeing disfigured people, as well as 
occasional daytime flashbacks; and that he has guilt about 
killing people during the war as well as survivor guilt.  The 
diagnosis was PTSD, depression with anxiety related to PTSD 
and war-time experiences; and history of alcohol and 
polysubstance abuse, in remission for approximately 18-19 
years.

Another VA examination in October 1995 cited a faint linear 
scar on the distal phalanx of the right index finger, alleged 
to be from a small penetrating wound sustained in Vietnam in 
1977 [sic].  

VA outpatient treatment records, dated in December 1998, cite 
the claimant's assertion that he has dreams of getting up in 
a plane and picking up bodies.  He further related that he 
was in Taiwan, Thailand, and the Philippines; that on two 
occasions, he was TDY to Vietnam for one month each time; 
that although he was never in combat, he was assigned to pick 
up bodies in Vietnam and Thailand; and that although he was 
assigned to food service, he didn't work in food service but 
drove a forklift picking up bodies.  

He further related an incident when he woke from sleep one 
night to find himself covered with bugs.  He asserted that he 
got locked in a freezer over there "with all them dead 
bodies" for 2 or 3 hours; that he has nightmares about 
looking at bodies and coffins; that on one occasion, he and 
his comrades had to off-load bodies from a plane that lost 
it's freezer; and that he experienced missile attacks from 
the Viet Cong that resulted in several comrades getting 
wounded and a close friend killed.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in January 2000, the claimant asserted 
that he is entitled to service connection for PTSD; that he 
does not have a Combat Infantryman Badge because he was in 
the Air Force; that while in Vietnam, he flew to areas that 
needed bodies in freezer bags removed; and that while 
stationed in Taiwan and Thailand, he was TDY in and out of 
Vietnam.  

The record shows that in January 2001, the RO requested the 
claimant's personnel file showing his units of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations and official travel 
outside the United States.  No additional records have been 
received, and that request must be renewed.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).




The case is remanded to the VBA AMC for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  




4.  The VBA AMC should notify the 
claimant and his representative of the 
information and evidence needed to 
establish entitlement to service 
connection for PTSD, including the 
evidence and information cited in this 
remand order.  The claimant should 
further be asked to submit any service 
medical or personnel records in his 
possession, as well as any other 
pertinent lay or medical evidence that 
supports his claim.  

5.  The VBA AMC should again ask the 
National Personnel Records Center (NPRC) 
to make a further search for any 
additional service medical records of the 
claimant, and to make a further search 
for any additional administrative or 
personnel records of the claimant, to 
include any reports of TDY assignments to 
the Republic of Vietnam.  

6.  The VBA AMC should again ask the 
United States Air Force to make a search 
for any service medical records or any 
administrative or personnel records of 
the claimant, to include any reports of 
TDY assignments to the Republic of 
Vietnam.  

7.  The claimant should again be asked to 
provide additional information, including 
the exact names, dates, units, and 
locations of the individuals involved in 
the flowing incidents he reported: that 
in June of 1972, he was sent on TDY to 
Vietnam for one month; that when he 
arrived, the base was under attack and 
many of the guys were killed while 
seeking cover; that one night while he 
was on guard duty, another soldier came 
by to smoke a cigarette, and that while 
lighting the cigarette, he was shot by a 
sniper and died at his feet; that in July 
1972, while on Taiwan, he watched a man 
jump off a building; and that he often 
watched other guys overdose on drugs; 
that while on Taiwan in November 1972, 
"a friend" threatened to kill himself 
if he was not sent home, and that when he 
returned from an outing with some other 
friends, the individual had overdosed and 
died.  With that additional information, 
the VBA AMC should ask the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) to verify each 
the claimant's reported stressors.  

8.  The VBA AMC should ask the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) to provide 
copies of unit histories, operations 
reports, and Lessons Learned from each of 
the units in which the claimant served, 
including the 374th Services Squadron 
Ching Chuan Kang Air Base, Taiwan, from 
April 2, 1972 to August 23, 1972, and 
from August 24 to December 1, 1972; and 
the 635th Services Squadron, U-Tapao 
Airfield, Thailand, from December 1972 to 
May 1973.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



9.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

11.  After undertaking any further 
development deemed essential in addition 
to that specified above, to include 
accomplishment of a VA psychiatric 
examination, the VBA AMC should 
readjudicate the claim of entitlement 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for PTSD, and may result in a 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


